By the Court.
The relator was appointed by the Court «of Common Pleas of Butler County, as the record shows, -“to assist the prosecuting attorney in the trial of this cause,” to wit, The State of Ohio v. John Smogen, indicted for murder. We regard the appointment as having been •■made under the act of April 13, 1865 (62 Ohio L. 174), wherein the compensation is limited to $25, and not under •section 5 of the act of April 10, 1856 (S. & C. 1153). The distinction between these acts, as stated in State ex rel. v. Commissioners of Franklin County, 20 Ohio St. 421, is approved.

Writ refused.